J-A10034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF RALPH R. UNGLO,          :     IN THE SUPERIOR COURT OF
DECEASED                                  :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: GIA UNGLO                      :         No. 891 WDA 2015

                Appeal from the Decree Entered May 12, 2015
              In the Court of Common Pleas of Allegheny County
                    Orphans’ Court at No(s): 5313 of 2009


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY GANTMAN, P.J.:                     FILED OCTOBER 21, 2016

      Appellant, Gia Unglo (“Gia”), appeals from the decree of distribution

entered in the Allegheny County Court of Common Pleas, which reduced her

distributive share from the estate of Ralph R. Unglo (“Decedent”), by one-

half the fair rental value of Decedent’s residence, along with one-half of all

real estate taxes and insurance paid by the estate, for a period of three

years. We affirm.

      The relevant facts and protracted procedural history of this case are as

follows. Decedent died on August 21, 2009, survived by his two children,

Gia and Ralph R. Unglo, II (“Ralph”).    At the time of his death, Decedent

owned two pieces of real estate: a rental property known as Aspen Lodge,

and Decedent’s residence.    Gia was living in Decedent’s residence on the

date of his death. On August 26, 2009, Gia filed a petition for probate and

grant of letters, claiming she was Decedent’s sole heir.    Gia submitted to
J-A10034-16

probate a handwritten, non-witnessed and non-notarized document dated

February 13, 2006, which Gia alleged was Decedent’s Last Will and

Testament. The purported will left all of Decedent’s estate to Gia and left

nothing to Ralph.    The Department of Court Records granted Gia letters

testamentary and letters of administration c.t.a. (cum testamentio annexio,

meaning “with the will annexed”).     That same day, Ralph filed a notice of

appeal from probate of the will.       On August 27, 2009, Ralph filed an

emergency petition to freeze estate assets, challenging the validity of the

proffered will and claiming Decedent’s real estate was in danger of waste

and mismanagement.         Ralph alleged Gia had misappropriated rental

payments from Decedent’s tenants in the past and suggested that any rent

collected from tenants of Aspen Lodge should be paid into an escrow

account, pending a decision on the validity of the will.   The court granted

Ralph’s emergency petition the next day.

      On September 15, 2009, Ralph filed a formal petition for citation to

show cause why his appeal from the order granting Gia letters testamentary

and letters of administration should not be sustained. Ralph asserted claims

for lack of testamentary capacity, undue influence, improper execution, and

forgery.   The court granted Ralph’s petition the next day, directing Gia to

show cause why the appeal should not be sustained. Gia subsequently filed

an answer to Ralph’s petition for citation.

      On October 2, 2009, Ralph filed an emergency motion for sanctions,


                                     -2-
J-A10034-16

claiming Gia was in violation of the court’s August 28, 2009 order freezing

estate assets.    Specifically, Ralph alleged he saw an advertisement in the

local newspaper on October 1, 2009, in which Gia was advertising a sale of

estate assets to take place on October 4, 2009. The court granted Ralph’s

motion for sanctions on October 2, 2009, enjoining Gia from selling,

removing, pawning, or consigning any of Decedent’s personal property.

      Due to Gia’s refusal to comply with the court’s August 28, 2009 and

October 2, 2009 orders, the court revoked Gia’s letters of administration on

December 14, 2009. The court directed the Department of Court Records to

appoint a successor administrator. Gia filed a notice of appeal on December

30, 2009, claiming the court erred by failing to hold an evidentiary hearing

before removing her as administratrix of the estate.         On May 13, 2010,

Ralph filed a petition to appoint an interim personal representative while the

appeal was pending. The court granted Ralph’s request on September 14,

2010, and appointed Aligned Partners Trust Company (“Aligned Partners”) as

interim administrator of the estate. The court directed Aligned Partners to

obtain an appraisal of Decedent’s residence in preparation for sale of that

property and to take control of Decedent’s personal property.                   The

Department       of   Court   Records   issued   Aligned   Partners   letters    of

administration c.t.a. pro tem on September 16, 2010.           On December 6,

2010, Aligned Partners asked the court to lift its prior order freezing estate

assets, which the court granted on December 22, 2010.


                                        -3-
J-A10034-16

        On October 25, 2010, this Court affirmed the order revoking Gia’s

letters of administration.     See In re: Estate of Unglo, 15 A.3d 541

(Pa.Super. 2010).      On the merits, this Court explained that prior to Gia’s

removal, the Orphans’ Court had addressed two emergency petitions

brought to protect estate assets from imminent disbursement by Gia. This

Court    highlighted   the   Orphans’   Court    statement   that   a   conciliation

conference with the parties held on December 8, 2009, revealed that Gia

had no intention whatsoever of preserving the estate’s assets.           Thus, this

Court held the Orphans’ Court reasonably concluded Gia’s removal was

necessary to protect the estate. See Estate of Unglo, supra.

        The Orphans’ Court scheduled trial on the will contest for August 29,

2011. Following the filing of pre-trial statements, Gia filed omnibus motions

in limine to disqualify Ralph’s counsel, to preclude testimony from Ralph’s

expert witness (Dr. Jeffrey Wilson), and to continue the trial. On the date

scheduled for trial, the court heard argument from Gia on her motions in

limine but did not issue a decision.          Instead, the court directed Gia to

proceed with her case. During the lunch recess, Gia filed a premature notice

of appeal (before the court had even ruled on Gia’s motions).            When the

court returned to session after the lunch recess, Ralph offered his expert as

a witness. Gia informed the court about the appeal she had filed over the

lunch break and sought to preclude Ralph’s expert from testifying due to the

pending appeal.    After some discussion, the court denied Gia’s motions in


                                        -4-
J-A10034-16

limine and heard testimony from Dr. Wilson.          Following testimony from

Ralph’s expert, the court closed the record due to the pending appeal. On

September 28, 2011, Gia filed a second notice of appeal from the order

denying her motions in limine.      This Court subsequently consolidated the

appeals.     On August 2, 2012, this Court quashed Gia’s appeals as

interlocutory. See In re: Estate of Unglo, 60 A.3d 556 (Pa.Super. 2012)

(“Estate of Unglo II”) (holding order denying Gia’s motions in limine was

not immediately appealable order).

      Meanwhile, Aligned Partners filed a petition on June 10, 2011, to sell

the Aspen Lodge property because the estate lacked sufficient liquid assets.

The court granted the petition and Aligned Partners subsequently sold that

property.    On August 3, 2012, Aligned Partners filed a First and Final

Account and Petition for Distribution.   During administration of the estate,

Aligned Partners learned the roof of Decedent’s residence (where Gia still

lived) had deteriorated and needed repair.          Gia refused to let Aligned

Partners    access   Decedent’s   residence   to   make   the   needed   repairs.

Consequently, the court entered an order on September 26, 2012,

permitting Aligned Partners to hire construction personnel to complete the

necessary repairs to the residence. The court specifically ordered Gia to give

any and all access necessary for inspection and repair of the roof and

directed Gia to cooperate fully and assist in facilitation of the repairs.    On

October 11, 2012, Ralph filed objections to the First and Final Account and


                                      -5-
J-A10034-16

Petition for Distribution. On November 5, 2012, the court ordered that its

September 26, 2012 order regarding repairs to the roof remain in full force

and effect.    The court further directed Aligned Partners to secure the

Sherriff’s department, if necessary, to gain access to Decedent’s residence to

make the necessary repairs to the roof.

      Trial on the validity of the will continued on December 19, 2012. Gia’s

counsel had been placed on administrative suspension, so Gia appeared pro

se. At the beginning of trial that day, Gia sought a continuance to secure

replacement counsel.1 The court deferred ruling on the continuance motion

and took testimony from Ralph’s witnesses.            At the conclusion of

testimony/evidence and over Ralph’s objections, the court kept the record

open for two weeks, in an abundance of caution and in all fairness to Gia, so

Gia could obtain replacement counsel.      Gia retained replacement counsel,

and trial on the will contest resumed on March 21-22, 2013.

      On April 26, 2013, the court issued the following findings of fact and

conclusions of law regarding the will contest:

                              [Findings of Fact:]

         (1)      Decedent died on August 21, 2009.

         (2)      In February 2006 when Decedent handwrote the
         document that was introduced as Exhibit 4 and probated
         as his Will, he was suffering from several debilitating
         conditions, including diabetes, blindness in one eye, poor

1
  The Disciplinary Board placed Gia’s counsel on administrative suspension
effective October 19, 2012. Gia claimed she did not learn of the suspension
until December 7, 2012.
                                     -6-
J-A10034-16

        vision in the other eye, worsening kidney failure,
        imbalances in his electrolytes and fluids, dehydration,
        depression, and memory lapses.

        (3)     Decedent’s health conditions left him seriously
        impaired.

        (4)      From 2004 through the date when Decedent
        handwrote Exhibit 4, and for some period of time
        thereafter, Gia resided with Decedent in Decedent’s
        residence.

        (5)      During this time, Decedent was dependent upon
        Gia for most of his daily needs, including assistance with
        medication,     transportation   to   medical    and    other
        appointments, shopping, and management of his financial
        affairs. Gia’s testimony to the contrary is incredible.

        (6)     Also during this time, Gia was aware of
        Decedent’s dependence on her and she intentionally and
        purposefully restricted [Ralph’s] access to Decedent.
        Again, Gia’s testimony to the contrary, including her
        testimony that neither she nor Decedent knew [Ralph’s]
        whereabouts, is incredible.

        (7)     Decedent’s health improved and stabilized once
        he was receiving regular kidney dialysis treatments.

        (8)       When Decedent met with Attorney Carol Sikov
        Gross in late 2008 and again in 2009, he did not know that
        he had previously handwritten a Will. Pursuant to these
        meetings with counsel, Decedent executed a Power of
        Attorney [appointing Ralph as his Power of Attorney].
        Although a Will was prepared by counsel, Decedent died
        prior to executing it.[2]

                                *    *    *

                           [Conclusions of Law:]

        In the case at bar, for the following reasons, the [c]ourt

2
 Ralph and Attorney Sikov Gross testified that Decedent intended to leave
40% of his estate to Gia in trust, and 60% of his estate to Ralph.
                                    -7-
J-A10034-16

         finds that Decedent did not have testamentary capacity at
         the time he prepared and signed the handwritten Will
         dated February 13, 2006, as he was under the undue
         influence of Gia and he was suffering from a weakened
         intellect. First, the Will contains reference to accounts that
         Decedent had not owned in several years, which indicates
         that he did not know the extent of his estate. Second, the
         document was prepared late at night when Decedent was
         likely to have been in a fading and debilitated condition.
         Third, Gia was clearly in a confidential relationship with
         Decedent. She cared for him on a daily basis. Decedent
         was unable to live alone and care for himself. Essentially,
         he was entirely dependent upon Gia at the time he wrote
         the document and they were not on an equal footing.
         Fourth, not only does the document provide for Gia to
         receive a “substantial portion” of Decedent’s estate, it
         provides that she will receive his entire estate. Fifth,
         Decedent had a weakened intellect due to numerous
         serious medical conditions from which he suffered in early
         2006, which resulted in hospitalizations shortly before and
         after he handwrote the document. Sixth, it is apparent
         that Decedent had a close relationship with his son,
         [Ralph], and would not have wanted to exclude him from
         receiving a portion of his estate.

(Orphans’ Court Opinion, filed April 26, 2013, at 4-7; R.R. at 391-394).

Thus, the court sustained Ralph’s appeal from the admission of the

purported will to probate and directed the matter to proceed as if Decedent

had died intestate. The court acknowledged that Ralph had filed objections

to Aligned Partners’ First and Final Account and Petition for Distribution, so

the court scheduled a status conference concerning the objections.

      Ralph filed additional objections to the First and Final Account and

Petition for Distribution on May 10, 2013.    Gia also filed objections, which

she later withdrew. On January 21, 2015, the parties appeared for a hearing

on Ralph’s objections.     At that time, all objections had been resolved

                                     -8-
J-A10034-16

amicably, with the exception of Ralph’s claim that Gia’s distributive share of

Decedent’s estate should be reduced by one-half the fair rental value of

Decedent’s residence for the time Gia resided in Decedent’s residence

beyond six months following Decedent’s death, along with one-half of all real

estate taxes and insurance paid by the estate during that time.3

      John Shaffer, President of Aligned Partners, testified at the hearing as

follows.   Mr. Shaffer testified that the court appointed Aligned Partners as

successor administrator of the estate in September 2010. At that time, the

estate owned two pieces of real estate—Aspen Lodge and Decedent’s

residence.    The estate did not have sufficient liquid assets to pay its

expenses, so Aligned Partners filed a petition for leave to sell Aspen Lodge,

which the court granted.     Mr. Shaffer explained that Gia did not permit

Aligned Partners to conduct repairs necessary for Decedent’s residence,

which forced Aligned Partners to obtain a court order.        After the court

entered an order on September 26, 2012, directing Gia to let Aligned

Partners access the property, Gia still refused access. As a result, Aligned

Partners had to seek another court order. Mr. Shaffer explained the estate

paid the taxes and insurance for Decedent’s residence while Gia resided

there; Gia paid the utilities.   Mr. Shaffer said he sent Gia a letter on

November 29, 2013, asking her to vacate Decedent’s residence by

3
  Gia lived in Decedent’s residence for approximately four and one-half years
following Decedent’s death. Ralph sought to reduce Gia’s distributive share
of the estate by one-half the fair rental value, taxes, and insurance, for four
years.
                                     -9-
J-A10034-16

December 31, 2013.      Mr. Shaffer explained he did not ask Gia to vacate

Decedent’s residence before that time due to the ongoing will contest. Mr.

Shaffer testified Gia did not vacate Decedent’s residence until late February

2014.4 Mr. Shaffer said Decedent’s residence sold on August 8, 2014, about

two months after Aligned Partners put the property on the market.          Mr.

Shaffer explained Aligned Partners did not list the property for sale

immediately after Gia vacated because Aligned Partners still had to clean

and prepare the property for sale. Mr. Shaffer testified Decedent’s residence

was appraised at $360,000.00, but it was sold for only $317,000.00.

        Gia testified she did not pay rent while she lived in Decedent’s

residence because no one had asked her to do so. Gia explained if she had

been asked to pay rent, she would have paid rent or found somewhere else

to live. Gia said she did not permit Aligned Partners access to Decedent’s

residence to make repairs because she wanted to make the repairs herself.

Gia testified that she ultimately prevailed in her request and assumed

responsibility for making the necessary repairs to Decedent’s residence.

        Ralph testified that Gia was living in Decedent’s residence without

Decedent’s consent at the time of Decedent’s death.          Ralph explained

Decedent had taken numerous actions to have Gia removed from his home.

Ralph said Decedent called the police on three separate occasions—July 26,

2008, November 21, 2008, and January 26, 2009—asking police to remove


4
    Gia vacated Decedent’s residence on February 28, 2014.
                                    - 10 -
J-A10034-16

Gia from his residence.       Ralph testified he had many discussions with

Decedent about his desire for Gia to move out of his home. Ralph said the

police told Decedent he needed to file eviction papers with the court to

remove Gia from his home.        Ralph stated Decedent filed eviction papers.

Ralph testified that Decedent contacted the Department of Aging to assist in

having Gia removed from his residence.

      By order entered February 25, 2015, the court reduced Gia’s

distributive share of Decedent’s estate by $61,900.00. Although Ralph had

requested a reduction of Gia’s distributive share for a four-year period, the

court reduced Gia’s distributive share for only a three-year period. On April

1, 2015, the court signed Aligned Partners’ final decree of distribution, in

conformity with the court’s February 25, 2015 order.         The decree was

entered on the docket on May 12, 2015. Gia timely filed a notice of appeal

on June 8, 2015.      The court did not order, and Gia did not file, a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Gia raises the following issue on appeal:

         WHETHER AN HEIR WHO RESIDES IN A DECEDENT’S
         RESIDENCE AT THE TIME OF THE DECEDENT’S DEATH,
         AND CONTINUES TO LIVE IN THE RESIDENCE FOR
         SEVERAL YEARS FOLLOWING THE DECEDENT’S DEATH,
         HAS AN OBLIGATION TO PAY RENT, REAL ESTATE TAXES
         AND INSURANCE TO THE DECEDENT’S ESTATE WHEN THE
         DECEDENT ALLOWED THE HEIR TO RESIDE IN HIS
         RESIDENCE AT THE TIME OF HIS DEATH AND THE ESTATE
         WAS SOLVENT.

(Gia’s Brief at 4).


                                     - 11 -
J-A10034-16

      Our standard and scope of review are as follows:

            When reviewing a decree entered by the Orphans’
            Court, this Court must determine whether the record
            is free from legal error and the court’s factual
            findings are supported by the evidence. Because the
            Orphans’ Court sits as the fact-finder, it determines
            the credibility of the witnesses and, on review, we
            will not reverse its credibility determinations absent
            an abuse of that discretion.

            However, we are not constrained to give the same
            deference to any resulting legal conclusions.

         The Orphans’ Court decision will not be reversed unless
         there has been an abuse of discretion or a fundamental
         error in applying the correct principles of law.

In re Estate of Whitley, 50 A.3d 203, 206-07 (Pa.Super. 2012) (internal

citations and quotation marks omitted).

      Gia argues that, under the Decedents, Estates and Fiduciaries Code

(“Code”), an administrator of the estate may not collect rent from an heir

who was residing at the decedent’s residence, with the decedent’s consent,

at the time of the decedent’s death.      Gia highlights the comment to the

relevant provision of the Code, which explains that a personal representative

shall not collect rent from an heir or devisee living in the decedent’s property

unless needed for payment of claims. Gia avers she resided with Decedent

at his residence since 2005 or 2006, she used Decedent’s address on her

driver’s license and voter’s registration card, and she received her mail at

Decedent’s address.    Gia maintains she continued to reside in Decedent’s

home during pendency of the will contest and all related matters until


                                     - 12 -
J-A10034-16

February 2014.    Based on the length of time she resided in Decedent’s

home, and because Decedent did not formally evict her, Gia contends she

had Decedent’s consent to live there. Gia asserts the administrator had no

need to collect rent from Gia to pay off estate expenses because the estate

was solvent.   Gia insists she vacated the property shortly after Aligned

Partners asked her to leave.     Gia suggests her occupancy of Decedent’s

residence did not delay administration of the estate.      Gia complains the

court misinterpreted the various relevant provisions of the Code against her

position. Gia submits she is not obligated to pay half of the fair rental value

of Decedent’s residence, or half of the taxes or insurance, for any time she

resided in Decedent’s home.

      Even if the court correctly reduced her distributive share of the estate

by half of the fair rental value of the property, Gia challenges the court’s

reduction of her distributive share of the estate by half of the taxes and

insurance. Gia emphasizes that the estate paid the taxes and insurance on

the property as an expense of maintaining the real estate, so she and Ralph

effectively bore half of the taxes and insurance already.     Gia argues that

reducing her distributive share of the estate by half the taxes and insurance

effectually requires Gia to double pay. Gia complains the court’s calculation

directly and unjustly benefits Ralph because it requires her to pay 100% of

the taxes and insurance while Ralph pays nothing. Gia insists the taxes and

insurance for Decedent’s residence are the estate’s responsibility, not the


                                    - 13 -
J-A10034-16

responsibility of the individual occupying and/or renting the property.   Gia

concludes the court’s order reducing her distributive share of Decedent’s

estate was erroneous, and this Court must reverse. We disagree.

     The Code provides, in pertinent part, as follows:

        § 3311. Possession of real and personal estate;
        exception

            (a) Personal         representative.—A          personal
        representative shall have the right to and shall take
        possession of, maintain and administer all the real and
        personal estate of the decedent, except real estate
        occupied at the time of death by an heir or devisee with
        the consent of the decedent. He shall collect the rents and
        income from each asset in his possession until it is sold or
        distributed, and, during the administration of the estate,
        shall have the right to maintain any action with respect to
        it and shall make all reasonable expenditures necessary to
        preserve it.      The court may direct the personal
        representative to take possession of, administer and
        maintain real estate so occupied by an heir or a devisee if
        this is necessary to protect the rights of claimants or other
        parties. Nothing in this section shall affect the personal
        representative’s power to sell real estate occupied by an
        heir or devisee.

20 Pa.C.S.A. § 3311(a). “It is not contemplated that rents shall be collected

by the personal representative from real estate occupied by an heir or

devisee unless needed for payment of claims.”         20 Pa.C.S.A. § 3311,

Comment.    See also In re Padezanin, 937 A.2d 475 (Pa.Super. 2007)

(vacating in part award of rental to estate assessed against decedent’s

daughter Debra for time she resided in decedent’s property following his

death; Debra was residing in decedent’s property at time of his death with

decedent’s consent and moved shortly thereafter; as well, estate’s assets far

                                   - 14 -
J-A10034-16

exceed its liabilities; thus, court erred by assessing Debra rental in amount

of $4,075.00).

      In the case of In re Estate of Bouks, 964 A.2d 4 (Pa.Super. 2008),

appeal denied, 606 Pa. 643, 992 A.2d 885 (2010), the decedent died

testate, survived by her children who were co-executors and co-beneficiaries

under the decedent’s will.     The appellant (the decedent’s son) assumed

responsibility for administering the estate.   At the time of the decedent’s

death, the appellant was residing with the decedent in her home. After the

decedent’s death, the appellant indicated he wanted to purchase the

decedent’s home for the value used for inheritance tax purposes, which was

approximately sixty percent below fair market value of the home. After the

appellant’s sister rejected the offer, the appellant filed a petition seeking to

purchase the home for the inheritance tax assessed value. The court denied

the appellant’s petition and ordered him to file an accounting and place the

home on the market for sale.      The appellant refused to comply, and his

sister filed a contempt petition.    Faced with the contempt petition, the

appellant finally purchased the home for an appropriate amount. After the

appellant filed the account as executor, his sister filed objections arguing her

brother should have to pay rent for the period that he occupied the

decedent’s residence rent-free before purchasing the property.       The court

agreed and awarded rental against the appellant for the period commencing

six months after the decedent’s death.


                                     - 15 -
J-A10034-16

     On appeal, this Court explained:

       We are in accord with the [O]rphans’ [C]ourt’s application
       of 20 Pa.C.S. § 3311 to the facts in question. Padezanin
       is distinguishable. In that case, we vacated an award of
       rental in favor of an estate and against an heir who was
       residing on real estate owned by the decedent with [the]
       decedent’s permission when he died. However, the heir
       had vacated the real estate shortly after the estate was
       opened and rental had been awarded for a matter of a few
       months. As noted, the heir left the real estate in a timely
       manner and did not engage in conduct preventing the real
       estate from being properly administered. Nothing in that
       decision should be construed so as to permit the
       beneficiary of an estate to reside on the estate’s real
       property rent-free for an unlimited period of time.

       In the present case, [the a]ppellant was directly
       responsible for the delay in his purchase of the estate’s
       real property. He attempted to purchase the residence for
       [approximately] $70,000 when the appraisals indicated
       that it was worth between $110,000 and $140,000. [The
       a]ppellant then defied a directive from the [O]rphans’
       [C]ourt that he list the property for sale. It was only when
       [the a]ppellant was faced with a contempt petition that the
       sale was finally consummated. Since [the a]ppellant’s
       dilatory behavior prevented the co-beneficiary of this
       estate from receiving her one-half interest in the real
       estate for four years, the [O]rphans’ [C]ourt properly
       awarded rental.

       Thus, we affirm the [O]rphans’ [C]ourt’s conclusion that
       when the occupancy of the decedent’s real estate by an
       estate’s beneficiary is unnecessarily prolonged due solely
       to the improper behavior of the beneficiary occupying the
       real estate, 20 Pa.C.S. § 3311 will not be construed to
       prevent an award of rental following a reasonable period.
       A contrary construction of that enactment would
       encourage beneficiaries to delay settling an estate in order
       to take advantage of dwelling on estate property rent-free.
       In light of legal precepts that require the prudent
       administration of an estate and timely distribution of
       estate assets, the legislature did not intend [S]ection 3311
       to prevent an award of rental under the circumstances

                                  - 16 -
J-A10034-16

        present herein.

Estate of Bouks, supra at 6-7.

     Instantly, the court explained its decision to reduce Gia’s distributive

share of Decedent’s estate, as follows:

        The…Code, at 20 Pa.C.S.A. § 3311(a), provides that the
        sole beneficiary of an estate does not have an obligation to
        pay rent on real property that he/she occupies at the time
        of the decedent’s death, as long as he/she did [so] with
        the decedent’s permission and there are sufficient assets in
        the estate to pay all of the estate’s obligations. In this
        case, Gia…was not the sole beneficiary; rather, she and
        her brother, Ralph…were equal beneficiaries of this
        intestate estate. Moreover, while there were sufficient
        assets to…pay the estate’s obligations, there is some
        question as to whether [Gia] resided in the
        residence with the consent and permission of
        Decedent.

        That being said, in Estate of Bouks[, supra], the
        Superior Court held that even if a beneficiary is entitled to
        occupy a property without paying rent, such should only be
        for a period of six months.         Here, [Gia] lived in
        [Decedent’s] property for almost four and one-half years
        after her [f]ather’s death.      During this time, she
        probated a Will, which was found to be invalid, she
        denied her brother and other persons access to the
        residence, and she, in several other respects,
        hindered the administration of the estate.

        [Ralph], who is the other beneficiary of the estate, has
        requested that the [c]ourt find that [Gia] is responsible for
        one-half of the fair rental value (which was agreed to be
        $2,350/month), along with one-half of the real estate
        taxes and one-half of the homeowner’s insurance for at
        least a period of forty-eight (48) months. The [c]ourt
        believes that [Gia] should be responsible for rent, taxes,
        and insurance for some period of time, as she should not
        be entitled to live for free in a property that is owned one-
        half by her brother and that could have been rented and
        generating income for the estate. However, under the

                                    - 17 -
J-A10034-16

         circumstances of this case, the requested period of time is
         excessive.     As such, the [c]ourt finds that [Gia] is
         responsible for one-half of the fair rental value and one-
         half of the real estate taxes and insurance for a period of
         thirty-six (36) months, which totals $61,900.1
            1
             Calculated as follows:[5]
            ($2,350 ÷ 2) x 36 months = $42,300 (rent)
            ($9,467.78 + $8,716.39 + $12,807.71) ÷ 2 =
            $15,495.94 (real estate taxes)
            ($2,738 x 3) ÷ 2 = $4,107 (insurance)

         Based upon the foregoing, the [c]ourt enters the following:

                             ORDER OF COURT

         AND NOW, to wit, this 24 day of February, 2015, it is
         hereby ORDERED that the Administrator CTA shall reduce
         the distributive share due to Gia…by $61,900.

(Opinion and Order, filed February 25, 2015, at 2-3; R.R. at 507-508)

(emphasis added). We see no reason to disrupt the court’s decision under

these facts. See Estate of Whitley, supra.

      Initially, the record fails to demonstrate Gia was residing in Decedent’s

residence, with his consent, at the time of his death.     Ralph testified and

presented evidence at the January 21, 2015 hearing that Decedent took

numerous actions before his death to evict Gia from his property, including

contacting the police on at least three occasions, contacting the Department

of Aging, and filing eviction papers.     Although Gia maintained that she

resided in Decedent’s residence with his consent, the court did not find her

testimony wholly credible, as it concluded there is “some question” as to

5
  Gia does not directly dispute the calculations of fair rental value, taxes or
insurance.
                                    - 18 -
J-A10034-16

whether Gia resided in Decedent’s residence with his consent. The record

supports the court’s credibility determination. See id.

      Additionally, Gia took numerous actions throughout this litigation,

which prolonged and unnecessarily delayed the timely administration of

Decedent’s estate. Significantly, Gia proffered a holographic will to probate

several days after Decedent’s death, represented herself as Decedent’s sole

heir, and obtained letters of administration on false pretenses.        Ralph

challenged the will.   During the pendency of the will contest, Gia ignored

multiple court orders requiring her to preserve estate assets.      After Gia

disobeyed the court’s orders of August 28, 2009 and October 2, 2009, the

court revoked Gia’s letters of administration on December 14, 2009.       Gia

filed a notice of appeal on December 30, 2009, claiming the court erred by

failing to hold an evidentiary hearing before removing her as administratrix

of the estate. This Court affirmed the removal order on October 25, 2010.

Gia’s appeal delayed the will contest, which continued on August 29, 2011.

Prior to trial scheduled for that date, Gia filed omnibus motions in limine to

disqualify Ralph’s counsel, to preclude testimony from Ralph’s expert witness

(Dr. Jeffrey Wilson), and to continue the trial. When the court indicated its

intent to proceed with trial and hear testimony from Ralph’s expert witness,

Gia filed a premature notice of appeal during the court’s lunch recess in an

effort to preclude the court from taking testimony from Ralph’s expert. The

court ultimately denied Gia’s motions in limine and heard testimony from


                                    - 19 -
J-A10034-16

Ralph’s expert, but the court then closed the record due to the pending

appeal.   Gia filed a second appeal, and this Court consolidated the cases.

Almost a year later, on August 2, 2012, this Court quashed Gia’s appeals as

interlocutory.

      Meanwhile, Gia refused to let Aligned Partners have access to

Decedent’s residence to make needed repairs. Gia’s actions resulted in two

court orders compelling Gia to cooperate and granting Aligned Partners

permission to seek assistance from the Sheriff’s department if necessary to

complete the repairs. Gia disobeyed the court’s orders and completed the

repairs herself.

      After trial on the will contest concluded, the court held on April 26,

2013, that Gia’s proffered holographic will was invalid and the case shall

proceed as if Decedent had died intestate. At that point, Gia had been living

in Decedent’s residence rent-free for more than three and one-half years.

After the will contest was finally resolved, Aligned Partners sent Gia a letter

on November 29, 2013, asking her to vacate Decedent’s residence by

December 31, 2013.      Gia requested additional time to vacate due to the

upcoming holidays and did not vacate Decedent’s residence until February

28, 2014.   Aligned Partners sold Decedent’s residence on August 8, 2014,

about two months after listing the property for sale, for $317,000.00, which

was below its appraised value of $360,000.00.

      The record supports the court’s analysis that during the four and one-


                                    - 20 -
J-A10034-16

half years Gia resided in Decedent’s home rent-free following his death, she

probated a will found to be invalid, she denied her brother and other persons

access to the residence, and she hindered the administration of the estate.

Consequently, Gia was not entitled to the exception delineated under Section

3311(a), and the court properly reduced Gia’s distributive share of

Decedent’s estate by half the fair rental value of the property, for three of

the four and one-half years at issue. See 20 Pa.C.S.A. § 3311(a); Estate

of Bouks, supra. Gia’s reliance on In re Padezanin is misplaced because

the decedent’s daughter (Debra) in that case was residing in the decedent’s

property with the decedent’s consent, she vacated the real estate in a

timely manner, and she did not engage in obstructive conduct to the timely

administration of the estate.   See In re Padezanin, supra.         See also

Estate of Bouks, supra.

     Further, the record supports the court’s decision to reduce Gia’s

distributive share of Decedent’s estate by half of the taxes and insurance for

three of the four and one-half years at issue. Gia’s actions delayed the sale

of Decedent’s residence for many years, causing the estate to pay additional

taxes and insurance, which accrued solely to Gia’s benefit at the expense of

the estate.   Notably, the court rejected Ralph’s request to reduce Gia’s

distributive share by half of the fair rental value, taxes, and insurance for

the full four years, consistent with the six-month grace period described in

Estate of Bouks.     Instead, the court assessed Gia half of the fair rental


                                    - 21 -
J-A10034-16

value, taxes, and insurance for only three years. Given the circumstances of

this case, we see no reason to disrupt the court’s decision to reduce Gia’s

distributive share of Decedent’s estate on the grounds asserted. See Estate

of Whitley, supra. Accordingly, we affirm.

       Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/21/2016




                                   - 22 -